DETAILED ACTION

Remarks
This Office Action is in response to the application 16/627331 filed on 29 December 2019.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 10 and 12 are objected to because of the following informalities:
Claims 10 and 12 recites the following (emphasis added): “accessing by the graph reader the status of a data.” There is insufficient antecedent basis for the recitation of “the graph reader” and “the status of a data” in these claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10, 11, 13, 15, 19, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (U.S. Patent No. 10,419,469 B1, hereinafter referred to as Singh).
As to claim 8, Singh teaches a method comprising:
receiving an event log (see Singh col. 39 L35-50 and Fig. 22: at step 2202, data about a user’s network activity is received; and see Singh col. 45 L31-45 and Fig. 26: the received data is log data) for a graph mutation (Note: The claimed “graph mutation” is interpreted in light of the instant specification to be a change to the graph.  See instant specification para. 0019, which states (emphasis added): “changes (mutations) from the logging database 208, can be ingested by a graph log ingestion module 210.”
see Singh col. 39 L35-50 and Fig. 22: the received data is data about a user login activity, which is used to update the graph);
transforming the event log into a temporal graph-based journal entry (see Singh col. 20 L17-27: a graph representing a summary of all activity within a time interval is stored in database 142), the temporal graph-based journal entry comprising:
receiving an indication of a change of a first node of a graph (see Singh col. 39 L35-50 and Fig. 22: the received data is data about a user login activity, which is used to update the graph), the indication included in the event log (see Singh col. 39 L35-50 and Fig. 22: at step 2202, data about a user’s network activity is received; and see Singh col. 45 L31-45 and Fig. 26: the received data is log data);
determining a timestamp and property for the change based on a relationship with a second node (see Singh col. 49 L58 to col. 50 L2 and Fig. 32: in graph 3200, edge 3206 represents a relationship between the node for user “Bill” and the node for user “root”; based on this relationship, the system determines than an anomalous privilege escalation occurred at the time 3202; Note: Singh’s privilege escalation corresponds to the claimed  “change,” and Singh’s determination of anomalous privilege escalation corresponds to the claimed “property for the change”);
journaling the change of the first node as associated with the second node, the timestamp, and the property (Note: In accordance with its meaning in the computing arts, the claimed “journaling” is interpreted as “Keeping track of events by recording them in a log (the journal)”1.
see Singh col. 20 L17-27: a graph representing a summary of all activity within a time interval is stored in database 142); and if
storing the temporal graph-based journal entry at a physical datastore (see Singh col. 20 L17-27: a graph representing a summary of all activity within a time interval is stored in database 142).

As to claim 10, Singh teaches further comprising:
accessing by the graph reader the status of a data for a given query and timestamp from the stored temporal graph-based journal entry at the physical datastore (see Singh col. 50 L50-67 and Fig. 33: a user queries the dataset for events during a given time period and the system dynamically generates structured query language (SQL) queries to retrieve the requested data).

As to claim 11, Singh teaches further comprising:
generating, a journal entry snapshot for the transformed event log (see Singh col. 18 L57 to col. 19 L8: ongoing hourly snapshots are created for activities in a datacenter).

As to claim 13, Singh teaches wherein the temporal graph-based journal entry is node centric and based on the second node (see Singh col. 49 L58 to col. 50 L2 and Fig. 32: graph 3200 is centered around nodes that represent users; in the illustrative example in Fig. 32, there are nodes for the user “Bill” and the user “root” 3208).

As to claim 15, Singh teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (see Singh col. 3 L30-47: a memory provides instructions to a processor):
receiving an event update (see Singh col. 39 L35-50 and Fig. 22: at step 2202, data about a user’s network activity is received);
determining a graph mutation on a graph-based model, the graph mutation occurring based in part on the event update (Note: The claimed “graph mutation” is interpreted in light of the instant specification to be a change to the graph.  See instant specification para. 0019, which states (emphasis added): “changes (mutations) from the logging database 208, can be ingested by a graph log ingestion module 210.”
see Singh col. 39 L35-50 and Fig. 22: the received data is data about a user login activity, which is used to update a graph);
ingesting an event log for the graph mutation (see Singh col. 39 L35-50 and Fig. 22: at step 2202, data about a user’s network activity is received);
transforming the ingested event log to a temporal based journal entry (see Singh col. 20 L17-27: a graph representing a summary of all activity within a time interval is stored in database 142); and
presenting model results based in part on the temporal based journal entry (see Singh col. 49 L58 to col. 50 L2 and Fig. 32: in graph 3200, edge 3206 represents a relationship between the node for user “Bill” and the node for user “root”; based on this relationship, the system determines than an anomalous privilege escalation occurred at the time 3202).

As to claim 19, Singh teaches wherein the temporal-based journal entry is vertex centric (Note: As is well known to those of ordinary skill in the art, in graph theory the term “vertex” is synonymous with “node.”2
see Singh col. 20 L17-27: a graph representing a summary of all activity within a time interval is stored in database 142; and see Singh col. 49 L58 to col. 50 L2 and Fig. 32: graph 3200 is centered around nodes that represent users; in the illustrative example in Fig. 32, there are nodes for the user “Bill” and the user “root” 3208).

As to claim 20, Singh teaches wherein the graph mutation includes a change on a graph of a vertex 
 and includes a timestamp (Note: As is well known to those of ordinary skill in the art, in graph theory the term “vertex” is synonymous with “node.”3
see Singh col. 20 L17-27: a graph representing a summary of all activity within a time interval is stored in database 142; and see Singh col. 49 L58 to col. 50 L2 and Fig. 32: graph 3200 is centered around nodes that represent users; in the illustrative example in Fig. 32, there are nodes for the user “Bill” and the user “root” 3208).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Patent No. 10,419,469 B1, hereinafter referred to as Singh) in view of Crabtree et al. (U.S. Patent Application Publication No. 20180219919 A1, hereinafter referred to as Crabtree).
As to claim 1, Singh teaches a system comprising:
a non-transitory memory storing instructions (see Singh col. 3 L30-47: the invention is embodied as a computer system comprising a memory that provides instructions to a processor); and
a processor configured to execute instructions to cause the system to (see Singh col. 3 L30-47: the invention is embodied as a computer system comprising a memory that provides instructions to a processor):
receiving an event update (see Singh col. 39 L35-50 and Fig. 22: at step 2202, data about a user’s network activity is received);
determining, by an instance graph, a graph mutation on a graph-based model, the graph mutation occurring based in part on the event update (Note: The claimed “graph mutation” is interpreted in light of the instant specification to be a change to the graph.  See instant specification para. 0019, which states (emphasis added): “changes (mutations) from the logging database 208, can be ingested by a graph log ingestion module 210.”
see Singh col. 39 L35-50 and Fig. 22: the received data is data about a user login activity, which is used to update a graph);
ingesting, by a graph simulation system, an event log for the graph mutation (see Singh col. 39 L35-50 and Fig. 22: at step 2202, data about a user’s network activity is received);
transforming the ingested event log to a temporal based journal entry (see Singh col. 20 L17-27: a graph representing a summary of all activity within a time interval is stored in database 142); and
presenting model results based in part on the temporal based journal entry (see Singh col. 49 L58 to col. 50 L2 and Fig. 32: in graph 3200, edge 3206 represents a relationship between the node for user “Bill” and the node for user “root”; based on this relationship, the system determines than an anomalous privilege escalation occurred at the time 3202).
Singh does not appear to explicitly disclose receiving, via a wireless network communication.
However, Crabtree teaches receiving, via a wireless network communication (see Crabtree para. 0096 and Fig. 21: client-server communication over a wireless network)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to include the teachings of Crabtree because it enables a distributed computing network having any number of clients and servers (see Crabtree para. 0096).

As to claim 2, Singh as modified by Crabtree teaches executing instructions further causes the system to:
documenting, by an event logging component, the graph mutation in an event log (Note: The claimed “graph mutation” is interpreted in light of the instant specification to be a change to the graph.  See instant specification para. 0019, which states (emphasis added): “changes (mutations) from the logging database 208, can be ingested by a graph log ingestion module 210.”
see Singh col. 39 L35-50 and Fig. 22: the received data is data about a user login activity, which is used to update a graph; and see Singh col. 37 L3-14 and Fig. 1: user login data is stored in database 142 of platform 102); and
storing, by a logging database, the event log for the ingesting by the graph simulation system (see Singh col. 37 L3-14 and Fig. 1: user login data is stored in database 142 of platform 102).

As to claim 3, Singh as modified by Crabtree teaches executing instructions further causes the system to:
ingesting, by a graph ingestion module, a simulated graph mutation (see Crabtree para. 0050 and Fig. 1: simulation module 125 directs graph module 155 to transform a graph for producing a simulation) for performing analysis by a graph reader (see Crabtree para. 0050: graph analysis).

As to claim 4, Singh as modified by Crabtree teaches wherein the simulated graph mutation is created by an external graph builder (see Crabtree para. 0050 and Fig. 1: graph stack service module 145 represents data in graphical form).

As to claim 5, Singh as modified by Crabtree teaches deploying, by an orchestrator, queries simulation using the transformed temporal-based journal entry for the presenting (see Crabtree para. 0064: simulation capabilities of the system enable a variety of queries).

As to claim 6, Singh as modified by Crabtree teaches wherein the temporal-based journal entry is vertex centric (Note: As is well known to those of ordinary skill in the art, in graph theory the term “vertex” is synonymous with “node.”4
see Singh col. 20 L17-27: a graph representing a summary of all activity within a time interval is stored in database 142; and see Singh col. 49 L58 to col. 50 L2 and Fig. 32: graph 3200 is centered around nodes that represent users; in the illustrative example in Fig. 32, there are nodes for the user “Bill” and the user “root” 3208).

As to claim 7, Singh as modified by Crabtree teaches wherein the graph mutation includes a change on a graph of a vertex 
 and includes a timestamp (Note: As is well known to those of ordinary skill in the art, in graph theory the term “vertex” is synonymous with “node.”5
see Singh col. 20 L17-27: a graph representing a summary of all activity within a time interval is stored in database 142; and see Singh col. 49 L58 to col. 50 L2 and Fig. 32: graph 3200 is centered around nodes that represent users; in the illustrative example in Fig. 32, there are nodes for the user “Bill” and the user “root” 3208).

As to claim 9, Singh does not appear to explicitly disclose further comprising: ingesting, the event log received at a graph simulation system for the transforming.
However, Crabtree teaches further comprising: ingesting, the event log (see Crabtree para. 0050 and Fig. 1: time series data store module 120 recieves system logs) received at a graph simulation system for the transforming (see Crabtree para. 0050 and Fig. 1: simulation module 125 directs graph module 155 to transform a graph for producing a simulation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to include the teachings of Crabtree because it allows future trends to be rapidly forecast based on the current state of the system (see Crabtree para. 0051).

As to claim 12, Singh teaches accessing by the graph reader the status of a data for a given query and timestamp from the stored temporal graph-based journal entry at the physical datastore (see Singh col. 50 L50-67 and Fig. 33: a user queries the dataset for events during a given time period and the system dynamically generates structured query language (SQL) queries to retrieve the requested data).
Singh does not appear to explicitly disclose receiving a simulated graph mutation; and accessing by the graph reader the status of a data for a given query and timestamp from the simulated graph mutation.
However, Crabtree teaches further comprising:
receiving a simulated graph mutation (see Crabtree para. 0050 and Fig. 1: simulation module 125 directs graph module 155 to transform a graph for producing a simulation); and
accessing by the graph reader the status of a data for a given query and timestamp from the simulated graph mutation (see Crabtree para. 0064: simulation capabilities of the system enable a variety of queries; and see Crabtree para. 0061: timestamps reveal changes to the data over time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to include the teachings of Crabtree because it allows future trends to be rapidly forecast based on the current state of the system (see Crabtree para. 0051).

As to claim 16, see the rejection of claim 3 above.

As to claim 17, see the rejection of claim 4 above.

As to claim 18, see the rejection of claim 5 above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Patent No. 10,419,469 B1, hereinafter referred to as Singh) in view of Choudhury et al. (U.S. Patent Application Publication No. 20180329958 A1, hereinafter referred to as Choudhury).
As to claim 14, Singh does not appear to explicitly disclose wherein the change of the first node includes the removal of the first node.
However, Choudhury teaches wherein the change of the first node includes the removal of the first node (see Choudhury para. 0076: changes to the graph include removal of a vertex).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to include the teachings of Choudhury because it provides an interactive way for users to detect events of interest (see Choudhury para. 0053).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to generating temporal graph databases.
a.	“journaling” Computer Desktop Encyclopedia. The Computer Language Company Inc. 2021. Retrieved on 4 September 2021 from https://www.computerlanguage.com/results.php?definition=journaling
Teaches on page 1 that “journaling” is defined as “Keeping track of events by recording them in a log (the journal).”
b.	“journal”. Microsoft Computing Dictionary. Fifth Edition. Microsoft Press. 2002. p. 296.
Teaches on page 296 that a “journal” is defined as “A computer-based log or record of transactions that takes place in a computer or across a network.”
c.	Weisstein, Eric W. "Graph Vertex." From MathWorld--A Wolfram Web Resource. Retrieved on 7 September 2021 from https://mathworld.wolfram.com/GraphVertex.html.
Teaches on page 1 that the term “vertex” is synonymous with “node” in graph theory.
d.	Raghavendra et al.; “TEMPORAL GRAPH SYSTEM TO FACILITATE NETWORK DATA FLOW ANALYTICS”; U.S. PGPub. No. 20180367414 A1.
Teaches a temporal graph for computer network analytics (see para. 0056-0067 and Fig. 2), including storage of the temporal graph in a database (see para. 0068-0076).
e.	Pasupathy et al.; “TECHNIQUES TO MANAGE TIME-VARYING CLUSTER CONFIGURATION INFORMATION”; U.S. PGPub. No. 20170277769 A1.
Teaches a graph database for tracking and identifying a time-varying state of a computer network cluster (see abstract and Fig. 4), including an event correlation application to “efficiently utilize storage space and readily retrieve historic views of and changes to the configuration of the cluster at a point or period in time” (see para. 0019).
f.	Ingvaldsen et al.; “SYSTEM OF DYNAMIC KNOWLEDGE GRAPH BASED ON PROBABALISTIC CARDINALITIES FOR TIMESTAMPED EVENT STREAMS”; U.S. PGPub. No. 20190188332 A1.
Teaches a graph database that stores a graph representing time-stamped events (see abstract, para. 0039, and Fig. 2)

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163             


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See https://www.computerlanguage.com/results.php?definition=journaling
        2 See https://mathworld.wolfram.com/GraphVertex.html
        3 See https://mathworld.wolfram.com/GraphVertex.html
        4 See https://mathworld.wolfram.com/GraphVertex.html
        5 See https://mathworld.wolfram.com/GraphVertex.html